DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification

The disclosure is objected to because of the following informalities:
“TF-IDF encoding algorithm” is recited in paragraphs [0010], [0016], [0042], [0054], [0089], [0091], and [0117], however, TF-IDF is not clearly defined in the specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 5, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 include the limitation of “a multi-dimensional feature encoding for training the machine learning model…”. However, the preceding/independent claims 1 and 7 also include the limitation of “a multi-dimensional feature encoding for training the machine learning model…”. As the claims are written, it is unclear if these limitations are the same or different. Therefore, claims 2 and 8 are considered indefinite and are rejected under 35 U.S.C. 112(b). For examination purposes, “a multi-dimensional feature encoding…” will be interpreted as “the multi-dimensional feature encoding…” (i.e. the same).
Claims 5 and 11 include the limitation of “a TF-IDF encoding algorithm”, however TF-IDF is not clearly defined in claims 5 and 11 or in any preceding claims. Therefore, claims 5 and 11 are considered indefinite and are rejected under 35 U.S.C. 112(b). For examination purposes, “TF-IDF” will be interpreted as “term frequency-inverse document frequency”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and Apparatus For Generating Information”, is directed to an abstract idea, specifically Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-13 are directed to a statutory category, namely a process (claims 1-6), a machine (claims 7-12) and a manufacture (claim 13).
Step 2A (1): Independent claims 1, 7, and 13 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “acquiring original data and tag data corresponding to the original data;  5encoding the original data and the tag data using a plurality of encoding algorithms to obtain a multi-dimensional feature encoding sequence; pre-training a model using the multi-dimensional feature encoding sequence; and  10determining a multi-dimensional feature encoding for training the model corresponding to the original data, based on evaluation data for the pre-trained model”. These claims are directed towards converting data from one format to another in order to train and analyze models. Dependent claims 2-6 and 8-12 further describe the conversion, training, and analysis process. The claimed invention could encompass a human with pen and paper converting data from one format to another and then training and analyzing models based on the converted data. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes which includes observations, evaluations, judgments, and opinions. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer.  Therefore, claims 1-13 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-2, 6-8, and 12-13 recite additional elements of pre-train/train a machine learning model; an apparatus comprising at least one processor and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations; and a non-transitory computer readable medium, storing a computer program thereon, the computer program, when executed by a processor, causes the processor to perform operations. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the conversion of data, training, and analysis of models process. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Also, limitations that amount to merely indicating a field of use or technological environment (e.g. machine learning) in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Therefore, claims 1-13 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-2, 6-8, and 12-13 recite additional elements of pre-train/train a machine learning model; an apparatus comprising at least one processor and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations; and a non-transitory computer readable medium, storing a computer program thereon, the computer program, when executed by a processor, causes the processor to perform operations. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montoro et al. (US 2017/0193335 A1).
As per claim 1, A method for generating information, the method comprising (Montoro e.g. Figs. 3-4 computer-implemented method of classifying non-visual data ([0017]-[0018]). The platform may generate one or more outputs including characteristic features of the non-visual data, classification of the non-visual data, analytics corresponding to the non-visual data and so on [0076].): 
Montoro teaches acquiring original data and tag data corresponding to the original data;  5(Montoro e.g. Figs. 3-4 method include a stage 302/402 of receiving each of a plurality of non-visual data and a plurality of classifications (i.e. tags) corresponding to the plurality of non-visual data ([0097]-[0098]). The non-visual data may be representative of at least one activity of a plurality of users of a telecommunications service [0091].)
Montoro teaches encoding the original data and the tag data using a plurality of encoding algorithms to obtain a multi-dimensional feature encoding sequence; (Montoro e.g. The platform is configured to receive raw data and encode it into images specifically crafted for applying structured data from a real business problem [0039]. Figs. 3 and 4 stages 304/404 include transforming the plurality of non-visual data into a plurality of visual images [0097]-[0098]. The methods disclosed herein, also called as WiseNet, consist of a novel encoding method that transforms raw data, which may be non-visual, into images which form the input of a Deep Learning prediction model as illustrated in Fig. 6 [0043]. Fig. 9 illustrates the encoding process [0023]. One example of the encoding algorithm for churn prediction uses the Call Detail Records (CDRs) and top-ups data (Fig. 7 and [0053]). Fig. 8 is an encoding algorithm for product demand [0050]. Customer data may be encoded into a linear time representation. Time is linearly mapped into the X-axis of the image. The y-axis is reserved for each one of the data sources, i.e. outgoing call activity (MOC), incoming calls (MTC) and top-ups as illustrated in FIG. 10 [0054]. The value or intensity of each pixel in the image is proportional to the customer's activity in each of the three possible categories [0055]. The Examiner submits that the visual image such as in Fig. 10 represents a multi-dimensional feature encoding sequence.)
Montoro teaches pre-training a machine learning model using the multi-dimensional feature encoding sequence; and  10(Montoro e.g. These images are then inputted into a deep learning model that learns features from the images (i.e. multi-dimensional feature encoding sequence) in order to make predictions. The platform may be trained in a training phase prior to entering a prediction phase [0039]. The machine learning may include training an artificial neural network based on the plurality of non-visual data and the plurality of classifications [0097].) 
Montoro teaches determining a multi-dimensional feature encoding for training the machine learning model corresponding to the original data, based on evaluation data for the pre-trained machine learning model (Montoro e.g. Fig. 13 illustrates validation metrics of the best model of each algorithm class for churn prediction problem [0027]. Evaluation of WiseNet methods after the training phase over images for churn prediction problem was performed. In order to select the best model in the training phase we took the one with the minimum log-loss in the test dataset (0.4273) [0069].) 
As per claim 7, Montoro teaches an apparatus for generating information, the apparatus comprising:  28at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations 5comprising (Montoro e.g. Figs. 1 and 14, A non-visual data classification platform 100 may be hosted on a centralized server 110 (Fig. 1 and [0076]). Computing device 1400 may be used to perform various stages of methods 200, 300, 400, 600, and 900 [0078]. Computing device 1400 may include at least one processing unit 1402 and a system memory 1404 [0104].): 
Montoro teaches acquiring original data and tag data corresponding to the original data; (See claim 1a for response.)
Montoro teaches encoding the original data and the tag data using a plurality of encoding algorithms to obtain a 10multi-dimensional feature encoding sequence; (See claim 1b for response.)
Montoro teaches pre-training a machine learning model using the multi-dimensional feature encoding sequence; and (See claim 1c for response.)
Montoro teaches determining a multi-dimensional feature encoding for training the machine learning model corresponding to 15the original data, based on evaluation data for the pre-trained machine learning model. (See claim 1d for response.)
As per claims 3 and 9, Montoro teaches the method according to claim 1 and apparatus according to claim 7, wherein acquiring the tag data corresponding to the original data comprises:  27
Montoro teaches generating structured data based on the original data; and (Montoro e.g. The platform is configured to receive raw data and encode it into images specifically crafted for applying structured data from a real business problem [0039]. When dealing with raw structured data we can find different kind of variables, numerical (discrete or continuous), categorical or ordinal variables. These methods can encode any of these kinds of variables and represent them as an image [0047].)
Montoro teaches acquiring tag data corresponding to the structured data; and 5(Montoro e.g. The method include receiving each of a plurality of non-visual data (i.e. structured data) and a plurality of classifications (i.e. tags) corresponding to the plurality of non-visual data [0010].)
Montoro teaches wherein encoding the original data and the tag data using the plurality of encoding algorithms to obtain the multi-dimensional feature encoding sequence comprises: encoding the structured data and the tag data using the plurality of encoding algorithms to obtain the 10multi-dimensional feature encoding sequence. (See claim 1b for response.)
As per claims 4 and 10, Montoro teaches the method according to claim 1 and apparatus according to claim 7, Montoro also teaches wherein acquiring the tag data corresponding to the original data comprises: generating the tag data corresponding to the original data according to a business tag generation rule; and/or 15annotating manually a tag corresponding to the original data (Montoro e.g. The non-visual data classification system may be used by individuals or companies to classify non-visual data pertaining to user behavior, business processes, retail chains, sensor events, medical conditions etc. ([0036]-[0037]).)
As per claims 6 and 12, Montoro teaches the method according to claim 1 and apparatus according to claim 7, Montoro also teaches wherein the pre-trained machine learning model comprises at least one of: a logistic 25regression model, a gradient lifting tree model, a random forest model, or a deep neural network model (Montoro e.g. The platform is configured to receive raw data and encode it into images specifically crafted for applying structured data from a real business problem. These images are then inputted into a deep learning model that learns features from the images in order to make predictions. The platform may be trained in a training phase prior to entering a prediction phase [0039]. WiseNet methods use encoded images as an input to any deep neural network [0061].)
As per claim 13, Montoro teaches a non-transitory computer readable medium, storing a computer program thereon, the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising (Montoro e.g. Embodiments of the present disclosure may take the form of a computer program product on a computer usable or computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system. A computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device ([0110]-[0111]).):  5
Montoro teaches acquiring original data and tag data corresponding to the original data; (See claim 1a for response.)
Montoro teaches encoding the original data and the tag data using a plurality of encoding algorithms to obtain a multi-dimensional feature encoding sequence;  10(See claim 1b for response.)
Montoro teaches pre-training a machine learning model using the multi-dimensional feature encoding sequence; and (See claim 1c for response.)
Montoro teaches determining a multi-dimensional feature encoding for training the machine learning model corresponding to the original data, based on evaluation data for the pre-trained 15machine learning model. (See claim 1d for response.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Montoro et al. (US 2017/0193335 A1) in view of Diao (US 2010/0153320 A1).
As per claims 2 and 8, Montoro teaches the method according to claim 1 and apparatus according to claim 7, wherein the determining a 15multi-dimensional feature encoding for training the machine learning model corresponding to the original data, based on evaluation data for the pre-trained machine learning model, comprises: 
Montoro does not explicitly teach, however, Diao teaches performing an importance analysis on the 20multi-dimensional feature encoding based on a feature required to train the machine learning model; and (Diao e.g. Fig. 2, Diao teaches a computer-implemented method for automatic charset (encoding) detection, which includes detecting an encoding scheme of a target document [0009]. There is provided a machine learning algorithm, which is employed along with feature selection techniques, to solve the problem of automatic charset (encoding) detection (ACD) [0017]. Using a feature selection technique, for example cross-entropy, mutual information, text weight, information gain, weight of evidence for text, odds radio, word frequency, and even the importance degree of neural network and support vector machine, etc., the fundamental units that best represent the training samples are selected. These selected fundamental units tend to be features that are highly suitable for describing important differences among different charsets [0019].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Montoro’s encoding techniques to include an importance analysis as taught by Diao in order to identify fundamental units related to the problem (Diao e.g. [0026]).
Montoro teaches determining the multi-dimensional feature encoding for training the machine learning model corresponding to the original data, based on the evaluation data for the 25pre-trained machine learning model (See claim 1b for response.) Montoro does not explicitly teach, however, Diao teaches and a result of the importance analysis (Diao e.g. Fig. 2, Using a feature selection technique, for example cross-entropy, mutual information, text weight, information gain, weight of evidence for text, odds radio, word frequency, and even the importance degree of neural network and support vector machine, etc., the fundamental units that best represent the training samples are selected. These selected fundamental units tend to be features that are highly suitable for describing important differences among different charsets [0019].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Montoro’s encoding techniques to include an importance analysis as taught by Diao in order to identify fundamental units related to the problem (Diao e.g. [0026]).
As per claims 5 and 11, Montoro teaches the method according to claim 1 and apparatus according to claim 7, wherein the plurality of encoding algorithms comprise at least two of: a word bag encoding algorithm, a TF-IDF encoding algorithm, a timing 20encoding algorithm, an evidence weight encoding algorithm, an entropy encoding algorithm, or a gradient lifting tree encoding algorithm. 
Montoro teaches wherein the plurality of encoding algorithms comprise a timing encoding algorithm (Montoro e.g. Customer data may be encoded into a linear time representation. Time is linearly mapped into the x-axis of the image. The y-axis is reserved for each one of the data sources, i.e. outgoing call activity (MOC), incoming calls (MTC) and top-ups as illustrated in Fig. 10 [0054].)
Diao teaches wherein the plurality of encoding algorithms comprise a TF-IDF encoding algorithm (Diao e.g. Diao teaches a computer-implemented method for automatic charset (encoding) detection, which includes detecting an encoding scheme of a target document [0009]. In an embodiment, TF-IDF (Term-Frequency Inverse Document Frequency), which is a statistical technique, is employed for the vector conversion task [0033]. The representation approaches of VSM such as TF-IDF may be employed to convert each training text document sample to feature vectors (or simply, vectors) [0055].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Montoro’s encoding techniques to include TF-IDF as taught by Diao in order to encode other forms of non-visual data such as text documents, emails, etc.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624